DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview and email communications with Douglas M. Crockatt on 08/27/2021 and 09/14/2021.
The application has been amended as follows: 
 	Claim 1, line 10, replace “the status” with –the personal status--.
 	Claim 2, line 4, replace “the status” with –the personal status--.
 	Claim 3, canceled.
 	Claim 6, line 1, replace “the status” with –the personal status--.
 	Claim 7, line 2, replace “the status” with –the personal status--.
 	Claim 8, replace as:
 	8.	An information processing method comprising:
 		acquiring a captured video from an image capturer that captures a predetermined area and at least one person;

 		recognizing a personal status of the captured person based on the captured video and the biological information of the captured person;
 		recognizing an environmental status of the predetermined area, based on the personal status of the captured person and the peripheral environment information includes at least one of a temperature, a humidity, a seismic intensity, a magnitude of noise, an illuminance, and a luminance; and
 		displaying the recognized personal status and the recognized environmental status.
 	Claim 9, replace as:
 	9.	A non-transitory computer readable medium storing an information processing program for causing a computer to execute a method, comprising:
 		acquiring a captured video from an image capturer that captures a predetermined area and at least one person;
 		collecting biological information of the captured person included in the captured video from a wearable device worn by the captured person and collects peripheral environment information from a mobile terminal carried by the captured person;
 		recognizing a personal status of the captured person based on the captured video and the biological information of the captured person; 

	 	displaying the recognized personal status and the recognized environmental status.
 	Claim 12, line 1, replace “apparatus” with –non-transitory computer readable medium--.
 	Claim 12, line 1, replace “the status” with –the personal status--.
 	Claim 13, line 5, replace “the status of the person” with –the personal status of the captured person--.
 	Claim 14, canceled.
 	Claim 19, line 2, replace “the status” with –the personal status--.
 	Claim 20, line 2, replace “the status” with –the personal status--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 6-9, 12-13, and 19-20 are allowed.
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
	Regarding independent claims 1, 8, and 9, the closest prior art does not teach or suggest the claimed invention having “an information collector that collects biological 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN D HUYNH/Primary Examiner, Art Unit 2665